Citation Nr: 0210442	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  95-34 189	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for tinnitus.  

(The claim of an increased rating for chronic low back pain 
with degenerative disc disease, will be the subject of a 
later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1966 to September 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss and tinnitus and also denied an increased rating 
for chronic low back pain.  The veteran's claims were 
subsequently transferred to the St. Louis, Missouri, RO.  In 
June 1999, the veteran's chronic low back pain disability was 
recharacterized as chronic low back pain with degenerative 
disc disease.  In June 2002, the veteran testified before the 
undersigned member of the Board at the RO. 

The Board is not, at this time, considering the claim of an 
increased rating for chronic low back pain with degenerative 
disc disease on the merits.  Rather, the Board is undertaking 
additional development on that claim pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing that 
claim.



FINDING OF FACT

In a May 2002 rating decision, service connection for 
bilateral hearing loss and tinnitus was granted.  The veteran 
was notified of this decision and his procedural and 
appellate rights in a May 2002 letter.  The benefit sought on 
appeal was granted.


CONCLUSION OF LAW

There is no remaining case or controversy over which the 
Board has jurisdiction.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claims on appeal stem from a February 1998 rating 
decision which, in pertinent part, denied service connection 
for bilateral hearing loss and tinnitus.  In a May 2002 
rating decision, service connection for bilateral hearing 
loss and tinnitus was granted.  This represents a full grant 
of the benefit sought on appeal.  No other outstanding 
question of law or fact concerning the provision of benefits 
under the law administered by the VA remains unresolved 
concerning these issues.  There are no additional issues 
pending before the Board at this time.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).



ORDER

The petition for appellate review as to the appeal of service 
connection for bilateral hearing loss and tinnitus is 
dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

